Case 1:19-md-02875-RBK-JS Document 243 Filed 09/30/19 Page 1 of 2 PageID: 2796



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 IN RE: VALSARTAN N-
 NITROSODIMETHYLAMINE (NDMA)             Civil No. 19-2875 (RBK/JS)
 CONTAMINATION PRODUCTS
 LIABILITY LITIGATION


                      CASE MANAGEMENT ORDER NO. 14
      The Court having       held a   conference with      the parties on

 September 25, 2019; and this Order intending to confirm the Court’s

 rulings and schedule; and for all the reasons stated by the Court

 on the record,

      IT IS HEREBY ORDERED this 30th day of September, 2019 as

 follows:

         1. By October 2, 2019, the parties shall serve their
            finalized Fact Sheets with a proposed Order that mirrors
            the procedure adopted in the Benicar litigation.

         2. The Fact Sheet for the third-party class plaintiffs
            shall be finalized by the next scheduled conference call
            on October 10, 2019.

         3. Plaintiffs shall promptly respond to defendants’ version
            of the proposed Fact Sheet to be answered by defendants.
            The target date to finalize this Fact Sheet is October
            16, 2019.

         4. The parties are reminded of the obligation to timely
            produce communications with the FDA (Doc. No. 88 ¶7)
            and to produce copies of the responses to their FOIA
            requests. The FOIA Order (Doc. No. 98 ¶2) is amended
            to also require defendants to promptly serve
            plaintiffs with a copy of the responses they receive
            to their FOIA requests.
Case 1:19-md-02875-RBK-JS Document 243 Filed 09/30/19 Page 2 of 2 PageID: 2797



         5. The parties are reminded that the scheduled December 11,
            2019 conference to address all discovery, document and
            ESI disputes is a firm date and will not be extended
            except to prevent manifest injustice.

         6. Plaintiffs and defendants shall promptly meet and confer
            regarding their proposed lists of custodians and search
            terms. An agenda item for the October 10, 2019 conference
            call is whether an informal meeting is necessary between
            plaintiffs and a knowledgeable representative of each
            defendant.

         7. By the October 10, 2019 conference call, the parties
            shall be prepared to identify “macro” discovery issues
            that should be decided before the December 11, 2019
            conference.

         8. The next scheduled conference call with Magistrate Judge
            Schneider is scheduled on October 10, 2019 at 4:00 p.m.
            The next scheduled in-person status conference is
            scheduled on October 16, 2019 at 10:00 a.m. in Courtroom
            3C.

         9. The November conference call is scheduled on November 6,
            2019 at 4:00 p.m. The monthly in-person status
            conference is scheduled on November 20, 2019 at 10:00
            a.m. and 2:00 p.m.

         10. The December 11, 2019 discovery conference will remain
           as scheduled. The monthly in-person status conference
           will be held on December 18, 2019 at 10:00 a.m. and 2:00
           p.m.


                                    s/ Joel Schneider
                                    JOEL SCHNEIDER
                                    United States Magistrate Judge




                                      2
